Citation Nr: 1737354	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  06-21 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty with the Army from June 1981 to September 1985, and from December 1990 to August 2005, with additional Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for hemorrhoids and assigned an initial noncompensable disability rating, effective September 1, 2005.  In a May 2006 rating decision, the RO increased the initial rating to 10 percent, effective September 1, 2005.  The issue remains in appellate status because a higher schedular rating is available for the period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal.").  

In January 2010 and August 2015, the Board remanded the claim to the RO/Agency of Original Jurisdiction (AOJ) for additional evidentiary development, including affording the Veteran updated VA examinations.  However, as will be discussed below, following the August 2015 remand, the Veteran refused to undergo another VA examination.  Accordingly, as there has been substantial compliance with the Board's remand directives to the extent possible, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Throughout the period on appeal, the Veteran's hemorrhoids were shown to be no greater than large, with skin tags, evidencing intermittent to frequent recurrences, but without evidence of persistent bleeding with secondary anemia, or fissures.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  
§§ 3.159, 3.321, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016).

The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.114, DC 7336.  The rating schedule provides for a non-compensable rating for mild or moderate internal or external hemorrhoids.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  Id.  

The Veteran contends that the current 10 percent rating does not contemplate the severity of her current symptomatology.

In September 2005, shortly after her separation from active duty service, the Veteran was afforded a VA examination.  She noted, by way of history, that she initially noted progressive enlargement and engorgement of hemorrhoids during her first pregnancy eight years earlier.  After the birth of her twins, there was regression of the problem.  She said that since that time, she had noted intermittent engorgement of the external hemorrhoids, which she treated with creams, dietary fiber and laxatives.  She denied ever experiencing thrombosis.  She also said that she occasionally "soil[ed] herself," but only when jogging/exercising strenuously.  On examination, there were two large complexes of hemorrhoids at 6 o'clock and 12 o'clock; there was normal sphincter tone and no masses.  The examiner also noted that she was a candidate for surgical hemorrhoidectomy if she wished to pursue that avenue or should her symptoms worsen.  

VA treatment records through January 2017 show that the Veteran had a diagnosis of hemorrhoids, but there was no evidence that she was receiving treatment.  

In June 2010, the Veteran was afforded a second VA examination, where she reported that her symptoms were primarily related to severe chronic constipation
because she only moved her bowels about once a week and did not have symptoms unless she had a bowel movement.  The examiner characterized her symptoms as "intermittent."  He said that the constipation was likely due to medications she took for bladder problems.  The Veteran said that she was unable to sit down when the hemorrhoids were flared up, even though she was trained to do computer work, and that she could only do work that primarily involved standing.  On physical examination, she had moderate to large internal and external hemorrhoids with some degree of prolapse and large skin tags, which occupied the circumference of the anal verge.  The examiner opined that she had moderate to large combined
hemorrhoids, which were significantly symptomatic due to the medication
that she had to take for urinary incontinence and the resulting chronic
constipation.  He noted that the hemorrhoids were large and severe enough to affect what she is able to do as far as a job because of her inability to sit down when the hemorrhoids flared up, but added that she was unwilling to consider surgery at that time.

As noted above, in August 2015, the Board remanded the Veteran's claim to the AOJ for additional development after concluding that, because the June 2010 VA examiner did not discuss whether the Veteran had persistent bleeding with secondary anemia or with fissures (the symptoms required for the higher/maximum 20 percent disability rating for hemorrhoids under DC 7336), the examination was inadequate.  Although the Board requested that the AOJ schedule the Veteran for another rectal examination, in a January 2017 email from the Boston RO, it was noted that the Veteran refused the examination; there is no further information either from the RO, the Veteran or her representative as to why she refused the examination.

While VA has a duty to assist a claimant in developing evidence pertinent to his or her claim, the claimant also has a duty to assist and cooperate with VA in developing this evidence.  38 C.F.R. § 3.159(c).  This includes the duty to report for VA examinations.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA has provided the appellant with every opportunity to submit evidence and arguments in support of her claim, to respond to VA notices and to be examined in order to determine the severity of her disability.  There is no indication that the Veteran did not receive the August 2015 remand, which explained why another examination was necessary, especially given that her representative, the DAV, had submitted a July 2015 post-remand brief claiming that the June 2010 examination was not adequate, and a subsequent August 2017 brief,  requesting that the Veteran's claim either be granted or remanded for compliance with the Board's August 2015 remand directives.  Additionally, in the June 2017 appellate brief, the DAV representative acknowledged that the Veteran had refused to undergo the VA examination, but provided no explanation.  As a result, VA did not have the information needed to determine the current severity of her hemorrhoids.  Because the Veteran refused to cooperate with VA by refusing to appear for a necessary VA examination, no further action is necessary.

Accordingly, based on a review of evidence, which fails to demonstrate that the Veteran's service-connected hemorrhoids are of greater severity than that contemplated by the current 10 percent rating, an initial disability rating in excess of 10 percent is denied.    


ORDER

Entitlement to an initial disability rating in excess of 10 percent for hemorrhoids is denied.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


